Citation Nr: 0740209	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-25 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the shoulders, hands, and fingers, to include as secondary to 
service-connected osteoarthritis of the left hip and left 
knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the left hip and left knee for 
the period between March 17, 2003, to May 25, 2004.

3.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the left hip on or after May 
25, 2004.

4.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the left knee on or after May 
25, 2004.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from September 1942 to 
March 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  That decision granted service 
connection for osteoarthritis of the left hip and left knee 
and assigned a noncompensable evaluation effective from March 
14, 2003.  The August 2003 rating decision also denied 
service connection for osteoarthritis of the shoulders, 
hands, and fingers.  The veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To afford the veteran VA examinations, to 
provide him with a proper notice letter, and to notify him of 
a regulatory amendment.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A.   §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In this case, the Board notes that the veteran was afforded a 
VA examination in May 2003 in connection with his claim for 
service connection for osteoarthritis of the shoulders, 
hands, and fingers.  The May 2003 VA examiner diagnosed the 
veteran with arthritis of the bilateral shoulders and 
osteoarthritis of the hands and fingers.  He also commented 
that the arthritis in the veteran's shoulders and hands was 
not related to his original injury in service.  As such, the 
May 2003 VA examiner addressed the issue of whether the 
veteran's current osteoarthritis of the shoulders, hands, and 
fingers was directly related to his military service.  
However, the veteran has claimed that the disorder is 
secondary to his service-connected osteoarthritis of the left 
hip and left knee, and the May 2003 VA examiner did not 
address this contention.  Therefore, the Board finds that a 
VA examination and clarifying medical opinion is necessary 
for the purpose of determining the nature and etiology of any 
and all osteoarthritis of the shoulders, hands, and fingers 
that may be present.

Moreover, during the pendency of this appeal, the provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006.  The new provisions require that service connection not 
be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995) (when aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected for that degree of aggravation), the new 
provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  However, the veteran has not been notified 
of this amendment.  Therefore, the Board finds it necessary 
to remand the veteran's claim so that the RO may address in 
the first instance the applicability of these revisions to 
the claim. 

In addition, the Board notes that the veteran was afforded a 
VA examination in May 2003 in connection with his claim for 
service connection for osteoarthritis of the left hip and 
left knee.  Following the grant of service connection by the 
RO in an August 2003 rating decision, the veteran expressed 
his disagreement with the disability evaluation assigned his 
service-connected osteoarthritis of the left hip and left 
knee.  The veteran subsequently submitted a statement in 
January 2005 in which he contended that those disabilities 
had worsened since the May 2003 VA examination.  Generally, 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate. VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, 
a current VA examination is in order to assess the current 
severity and manifestations of the veteran's service-
connected osteoarthritis of the left hip and left knee.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish an effective date.  As the 
claim is being remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), an explanation as to the 
type of evidence that is needed to establish an effective 
date should also be included.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims for service connection for 
osteoarthritis of the shoulders, hands, 
and fingers and for a higher initial 
evaluation for his service-connected 
osteoarthritis of the left hip and left 
knee.  The letter should (1) inform him 
of the information and evidence that is 
necessary to substantiate the claims; 
(2) inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the 
claims.  The letter should also include 
an explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded a 
VA examination to determine the 
nature and etiology of any 
osteoarthritis of the shoulders, 
hands, and fingers that may be 
present.  Any and all studies, tests, 
and evaluations deemed necessary by 
the examiner should be performed.  
The examiner is requested to review 
all pertinent records associated with 
the claims file, including the May 
2004 private medical opinion and 
medical literature.  The examiner 
should comment on whether it is at 
least as likely as not that the 
veteran's current osteoarthritis of 
the shoulders, hands, and fingers was 
caused by or permanently aggravated 
by his service-connected 
osteoarthritis of the left hip and 
left knee or is otherwise related to 
his military service. 

(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it 
is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected osteoarthritis of the left hip 
and left knee.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service-
connected left hip and left knee 
disability.  The examiner should report 
all signs and symptoms necessary for 
rating the veteran's disability under 
the rating criteria.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
readjudicate the remaining issues on 
appeal.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  This SSOC 
should include the version of 38 C.F.R. 
§ 3.310 that became effective on October 
10, 2006.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified. 





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

